Citation Nr: 1825303	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for Meniere's disease.

2. Entitlement to an evaluation in excess of 30 percent for anxiety disorder, not otherwise specified. 

3. Entitlement to a rating greater than 10 percent for bilateral sensorineural hearing loss.

4. Entitlement to a rating greater than 10 percent for tinnitus.

5. Entitlement to a rating greater than 10 percent for status post shell fragment wound, left side of head.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) for the time period from April 7, 1998 to January 29, 2008.  

REPRESENTATION

Veteran represented by:	Joseph R. Moore, Bergmann & Moore, LLC


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1968 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for Meniere's disease and assigned a 30 percent evaluation, effective September 23, 1997.  Anxiety was granted with 30 percent evaluation, effective April 7, 1998; Bilateral hearing loss was granted with 10 percent, effective September 23, 1997; Tinnitus was granted with 10 percent, effective June 10, 1999; and a superficial scar, status post shell fragment wound was granted with a 10 percent evaluation, effective September 23, 1997. 

As indicated above, the issues on appeal concern the initial ratings assigned for Meniere's disease and anxiety disorder with effective dates of awards assigned as September 23, 1997 and April 7, 1998, respectively.  The Veteran's attorney has raised the issue of entitlement to TDIU based on these disabilities for the time period from April 7, 1998 to January 29, 2008.  See Attorney Brief dated August 1, 2017.  As such, the Board has jurisdiction of the TDIU claim as part of these initial rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (the issue of entitlement to TDIU is deemed a component of an increased rating claim).  For administrative purposes, the Board has separately listed the issue of entitlement to TDIU for the time period from April 7, 1998 to January 29, 2008.

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT
.
1. The Veteran has clearly and unambiguously withdrawn all claims on appeal in lieu of an award of TDIU from April 7, 1998 to January 29, 2008.

2. The evidence reasonably shows that the Veteran was likely unable to obtain and maintain substantially gainful employment as due to his service-connected Meniere's disease, hearing loss, tinnitus, and psychiatric disability for the time period from April 7, 1998 to January 29, 2008. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal on the issue of entitlement to an evaluation in excess of 30 percent for Meniere's disease have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal on the issue of entitlement to an evaluation in excess of 30 percent for anxiety disorder, not otherwise specified, have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the appeal on the issue of entitlement to a rating greater than 10 percent for bilateral sensorineural hearing loss have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of the appeal on the issue of entitlement to a rating greater than 10 percent for tinnitus have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of the appeal on the issue of entitlement to a rating greater than 10 percent for status post shell fragment wound, left side of head have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6. The criteria for entitlement to a TDIU have been met, effective from April 7, 1998 to January 29, 2008.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Withdrawn Claims

In an August 2017 statement, the Veteran's attorney clearly and unambiguously announced an intent to withdraw all claims on appeal if the Board was able to award of TDIU for the time period from April 7, 1998 to January 29, 2008.  Notably, a 100 percent schedular rating for prostate cancer has been in effect since January 30, 2008.  As discussed herein, the Board finds that the criteria for TDIU have been met for the time period from April 7, 1998 to January 29, 2008.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 
Thus, as the decision below satisfies the benefits sought on appeal as specifically delineated in the August 2017 statement, the issues of entitlement to higher ratings for Meniere's disease, anxiety disorder, bilateral hearing loss, tinnitus and scar of the left side of head are deemed withdrawn with a full understanding of the potential consequences of such an action on the part of the claimant. See DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

TDIU

The Veteran contends that his vestibular condition including hearing loss and tinnitus, and anxiety disorder, amongst his other service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or to the impairment caused by non-service-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additional considerations are noting that for a TDIU, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  

The Board took jurisdiction of the issue of entitlement to a TDIU following the August 2017 correspondence, pursuant to Rice, which noted that a TDIU claim cannot be considered separate and apart from an increased rating claim, but rather as part of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447 (2009).  As the record stands now, the Veteran is service-connected for seven disabilities, namely prostate cancer, Meniere's disease, anxiety disorder, bilateral hearing loss, tinnitus, residuals of gunshot wound to left toe, and superficial scar to the left side of the head.  The Veteran's combined evaluation prior to this adjudication is 60 percent from April 7, 1998. 

Per 38 C.F.R. § 4.16, if the Veteran has more than one service-connected disability, he would need to possess at least one disability ratable at 40 percent or more, and additional disabilities which bring his combined total to 70 percent or more to meet the schedular criteria for a TDIU.  At present, the Veteran's combined 60 percent evaluation meets the schedular criteria for consideration of a TDIU on the merits as it is from one common etiology or injury per 38 C.F.R. § 4.16(a)(2). 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2). 

In the instant matter, the record indicates that the Veteran last worked in August 1997.  Historically, he is noted to have dropped out of high school prior to joining the Army.  Post-service, the Veteran worked as a truck driver and as a Merchant Marine. 

At the outset, the Board affirms that the record more likely reflects that the Veteran is unable to obtain and maintain substantially gainful employment, as his service-connected disabilities as a whole render him unable for the entire appeal period, beginning April 7, 1998. 

Throughout the record there are multiple primary care visits where the Veteran's vestibular condition is noted to prevent the Veteran from duty, including visits noting "not fit for duty" from September 1997, December 1997 through February 1998, and  February through April through June 1998. 

In connection with the Veteran's psychiatric claim he underwent VA examination in November 1998 where the examiner noted the Veteran's diagnosis of adjustment disorder with symptoms of anxious mood and constricted affect, without the presence of hallucinations or suicidal or homicidal ideation.  At this time, the Veteran reported being unemployed for fourteen months. 

The December 1998 Social Security Administration (SSA) determination noted that the Veteran has been deemed disabled as of August 9, 1997, due to anxiety, acute labyrinthitis, tinnitus, right ear hearing loss, and entrapment neuropathy.

On examination in August 2000, the Veteran reported ceasing employment after developing his hearing problem, tinnitus, and vertigo, along with receiving SSA benefits.  Moreover on psychiatric evaluation he exhibited symptoms of isolation, anxiety, depressed mood, and irritability which are not conducive to a workplace environment. 

In an August 2003 assessment by the SSA, it was noted that the Veteran could not drive due to dizziness and imbalance, and was irritable, with worsening emotional control, especially in the presence of noise. 

On examination in July 2004, the VA examiner noted that the Veteran was incapacitated due to his tinnitus, thus he was not working.  Similarly an April 2008 examination noted that the Veteran stopped working due to severe tinnitus and hearing loss.  

At the Veteran's October 2014 VA examination, the examiner noted the Veteran experienced psychiatric symptoms of depressed mood, anxiety, and disturbances in motivation or mood.  Despite being married since military discharge, the Veteran described his life as "living locked up in a house, arguing with my wife" as he is bothered by everything and had an increase in his depressed mood since he lost his hearing.  Nonetheless, the examiner described the Veteran's psychiatric disability as only causing an occasional decrease due to mild or transient symptoms, determining that the Veteran still possessed at least some occupational capacity from a psychological standpoint alone. 

Most recently, the Veteran underwent psychological evaluation in August 2017, where the examiner noted that: 

"There is no question that the combination of these disease processes has prevented [the Veteran] from working since August 1997.  He has suffered from periodic balance problems...has trouble communicating and following instructions due to his severe hearing loss and ringing in the ears, and poor speech recognition.  His inability to hear conversations creates additional frustration and anger....  Such symptoms taken together have made it impossible for such [V]eteran to appropriately function in a work environment." 

Taking the evidence as a whole, the Board notes that the Veteran's service-connected vestibular, hearing loss and psychiatric conditions likely prevent him from obtaining and maintaining substantially gainful employment; particularly as it relates to his symptoms of dizziness, imbalance, inability to communicate, irritability, and depressed mood.  Moreover, the Veteran's disability determination from SSA beginning in August 1997 is also convincing evidence weighing positively on the claim. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Accordingly, entitlement to a TDIU is warranted for the time period from April 7, 1998 to January 29, 2008.  38 C.F.R. §§ 3.340, 3.341, 4.16. 


ORDER

The issue of entitlement to an evaluation in excess of 30 percent for Meniere's disease is dismissed.

The issue of entitlement to an evaluation in excess of 30 percent for anxiety disorder, not otherwise specified is dismissed. 

The issue of entitlement to a rating greater than 10 percent for bilateral sensorineural hearing loss is dismissed.

The issue of entitlement to a rating greater than 10 percent for tinnitus is dismissed.

The issue of entitlement to a rating greater than 10 percent for status post shell fragment wound, left side of head is dismissed.

TDIU is granted for the time period from April 7, 1998 to January 29, 2008.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


